Citation Nr: 0824374	
Decision Date: 07/21/08    Archive Date: 07/30/08

DOCKET NO.  05-14 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

1.  Entitlement to service connection for right ear hearing 
loss disability.  

2.  Entitlement to service connection for left ear hearing 
loss disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel

INTRODUCTION

The veteran served on active duty from July 1970 to July 
1974.  This appeal comes before the Board of Veterans' 
Appeals (Board) from a March 2004 decision of the Department 
of Veterans' Affairs (VA), Regional Office (RO). 

In June 2008, the veteran and his wife testified before the 
undersigned at a personal hearing conducted at the RO.  A 
transcript of the hearing has been associated with the claims 
folder.  

The veteran and his wife also testified before a Veterans Law 
Judge at the RO in June 2005.  A transcript of the hearing 
has been associated with the claims folder.  


FINDINGS OF FACT

1.  Right ear hearing loss disability did not manifest in 
service.  

2.  Right ear hearing loss disability is not attributable to 
service.

3.  Left ear hearing loss disability was shown at entrance.  
There was no increase in severity during service.  


CONCLUSIONS OF LAW

1.  Right ear hearing loss disability was not incurred in or 
aggravated by service and an organic disease of the nervous 
system may not be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.385 (2007).

2.  Left ear hearing loss disability was not incurred in or 
aggravated by service and an organic disease of the nervous 
system may not be presumed to have been incurred in or 
aggravated therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1153 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 
3.309, 3.385 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Prinicpi, 18 Vet. App. 112, 119 
(2004).  

The timing requirement enunciated in Pelegrini applies 
equally to the initial disability-rating and effective-date 
elements of a service connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

The record reflects that the originating agency provided the 
veteran with the notice required under the VCAA by letter 
dated in December 2003.  Although letter provided adequate 
notice with respect to the evidence necessary to establish 
entitlement to service connection, it did not provide notice 
of the type of evidence necessary to establish a disability 
rating or effective date for the disability on appeal.  See 
Dingess, supra.  However, the veteran was subsequently 
provided notice pertaining to these latter two elements by 
letter dated in September 2006, prior to the issuance of a 
supplemental statement of the case (SSOC).  Although the 
veteran received inadequate preadjudicatory notice, and that 
error is presumed prejudicial, the record reflects that he 
was provided with a meaningful opportunity such that the 
preadjudicatory notice error did not affect the essential 
fairness of the adjudication now on appeal. 

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2007).  
In connection with the current appeal, appropriate 
examinations have been conducted, and available service and 
post service records have been obtained.  The veteran has not 
identified any outstanding evidence that could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such evidence.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  No 
further assistance to the appellant with the development of 
evidence is required. 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 
3.159(d).

Accordingly, the Board will address the merits of the claim.  

					Factual Findings

The veteran's service medical records indicate that a left 
ear hearing loss disability was shown at the time he 
underwent an AOC examination in January 1969.  The 
examination showed that pure tone thresholds, in decibels, 
were as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
5
10
5
LEFT 
20
10
5
40
25

A March 1970 pre-induction examination showed that pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
25
15
LEFT 
15
15
15
40
40

An April 1970 pre-induction examination showed that pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
0
20
0
LEFT 
15
10
5
45
30

The veteran's hearing was tested during service.  A July 1971 
examination showed that pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
0
20
0
LEFT 
10
5
5
40
30





The February 1973 audiological evaluation showed pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
15
5
LEFT
10
10
5
30
30

The October 1973 audiological evaluation showed pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
0
25
5
LEFT 
10
5
10
30
25


The July 1974 release to inactive duty examination showed 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
0
20
5
LEFT 
10
5
0
35
5

Following service, the veteran was seen by a private 
physician from 1993 to 2003 for complaints of hearing loss.  
In October 1993, the veteran reported hearing loss for 
several years.  In September 1996, it was noted that the 
veteran had mild to moderate loss bilaterally with the right 
a little better than the left.  Speech recognition was noted 
as good in the right ear and moderately reduced in the left.  
In September 2000, an impression was given of progressive 
bilateral sensorineural hearing loss, left side greater than 
right with significant asymmetry left.  Physician P.G.V.D 
noted that the potential etiologies for this loss included 
endolymphatic hydrops, autoimmune inner ear disease, systemic 
disease, or retrocochlear pathology, such as an acoustic 
neuroma.  In January 2001, an impression was given of 
bilateral sensorineural hearing loss, severe to profound 
left, moderate to severe right.  The physician stated that, 
in light of the veteran's family history, a sex-linked 
dominant type hearing loss versus an autosomal dominant 
hearing loss was suspected.

In November 2003, the veteran's physician, L.M submitted a 
statement noting the veteran's family history (his father and 
a paternal uncle had worn hearing aids by their mid-50's and 
his two grown sons complained of trouble hearing).  L.M also 
noted the veteran reported noise exposure in service.  The 
veteran reported to L.M that when he was 17 years old a rifle 
was shot near his left ear that had caused ear pain and 
ringing.  Examination confirmed the presence of a severe to 
moderate upward sloping hearing loss, which appeared to be 
progressive.  The physician noted that the hearing loss noted 
at his separation from service was an atypical configuration; 
this, coupled with his family history, cast doubt on the 
probability that his hearing loss was related to his military 
service.  It was commented that his original hearing test in 
1993 had not shown the usual noise-induced configuration. It 
was stated that "[i]f a high frequency hearing loss could 
have been documented in his military records at the time of 
his exit exam, on the other hand, this would lend more 
credibility to a noise-induced etiology."

In June 2004, another statement was received from L.M which 
noted that the audiograms from 1969 to 1973 were reviewed.  
L.M noted that the veteran had had a loss on the left at 3000 
Hz at the time of his entrance onto active duty.  The veteran 
claimed that he had been told at the time of his separation 
from service that his hearing was worse than it had been at 
the time of his entrance.  L.M noted that although the 
veteran was provided with ear protection during service, 
judging the adequacy of the ear protection at this point in 
time would be pure speculation.  

The veteran was examined by L.M in March 2007 for 
compensation and pension purposes.  Pure tone results 
revealed a rising sensorineural loss bilaterally, moderately 
severe at 250 Hz, dropping slightly in the mid-frequencies 
and recovering to a moderate loss at 8000 Hz.  Word 
recognition utilizing the Maryland CNC word list revealed 
severely reduced word recognition in both ears.  L.M noted 
that the evidence revealed the veteran had slight hearing 
loss in the left ear pre-existing service.  He further noted 
that there was some variability in the veteran's audiometric 
test results during the course of service and that the exam 
of July 1974 revealed a threshold in the left ear at 3000 Hz, 
very similar to that obtained on the 1969 audiogram prior to 
basic training.  L.M noted that when comparing the pre-
service 1969 examination and the July 1974 examination in his 
opinion there is no evidence of additional hearing loss.  L.M 
opined that based on service records, it does not appear that 
acoustic trauma was experienced in service.  

The veteran was afforded a VA compensation and pension 
examination in February 2008.  The VA examiner opined that 
there was no evidence of hearing loss which was precipitated 
by active service.  The examiner noted that the numbers speak 
for themselves and that currently the veteran does have a 
severe hearing loss which suggests a familial origin.  He 
further noted that there is no evidence of acoustic trauma 
curve on the veteran's discharge examination and that the 
audio appeared to be somewhat better than his initial entry 
audio conducted in 1969.  In a March 2008 addendum, the 
examiner noted that the audiogram on the veteran's entry 
examination was found to be normal but on frequency did 
depart from normal and was noted to be 40.  The examiner 
noted that this would not be considered a hearing loss.  The 
examiner noted that there was no hearing loss aggravation and 
that if anything the frequencies showed better hearing than 
the entry audiogram at 3000 Hz.  The examiner noted that 
there was no superimposed hearing loss.  The examiner opined 
that it is not likely as not that the current hearing loss is 
related to acoustic trauma.  It was noted that there was no 
hearing loss on the veteran's discharge examination.  

        Legal Criteria 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §1110 (West 2002).  Service connection basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303 (2007).  Service connection for an organic disease of 
the nervous system, including sensorineural hearing loss, may 
be granted if manifest to a compensable degree within one 
year following separation from service.  See 38 U.S.C.A. §§ 
1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2007).  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).  

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the in-service 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1995).  

For a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  If the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2007).  

Generally, veterans are presumed to have entered service in 
sound condition as to their health.  See 38 U.S.C.A. § 1111.  
The burden of proof is on VA to rebut the presumption by 
producing clear and unmistakable evidence that a disability 
existed prior to service.  See Kinnaman v. Principi, 4 Vet. 
App. 20, 27 (1993).  The burden then falls on the government 
to rebut the presumption of soundness by clear and 
unmistakable evidence that the veteran's disability was both 
preexisting and not aggravated by service.  The government 
may show a lack of aggravation by establishing that there was 
no increase in disability during service or that any 
"increase in disability [was] due to the natural progress of 
the" preexisting condition.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  Temporary or intermittent flare-ups during service 
of a pre-existing injury or disease are not sufficient to be 
considered aggravation in service unless the underlying 
disability, as contrasted to the symptoms of that disability, 
has worsened.  See Hunt v. Derwinski, 1 Vet. App. 292 (1991), 
Beverly v. Brown, 9 Vet. App. 402 (1996).  Clear and 
unmistakable evidence (obvious and manifest) is required to 
rebut the presumption of aggravation where the pre-service 
disability underwent an increase in severity during service.  
38 C.F.R. § 3.306(b).  

The threshold for normal hearing is from 0 to 20 decibels.  
Hensly v. Brown, 5 Vet. App. 155, 157 (1993).  For the 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2007).  

Analysis 

Initially, the Board notes that the provisions of 38 U.S.C.A. 
§ 1154(b) do not apply, as it has not been alleged that the 
claimed disabilities were incurred while engaging in combat.  

The veteran is seeking service connection for bilateral 
hearing loss disability.  The veteran has alleged that his 
hearing loss is a consequence of service.  Specifically, the 
veteran claims that he was exposed to noisy environments, 
including flight line, hangers noise and engine noise during 
flights.  He has denied any hearing loss prior to and after 
service that would account for the claimed disability.  
Having reviewed the evidence pertaining to the veteran's 
claims, the Board concludes that service connection for 
bilateral hearing loss disability is not warranted.  

Entitlement to service connection for right ear hearing loss

The evidence indicates that the veteran has a right ear 
hearing loss disability.  However, there is little persuasive 
evidence linking the veteran's current right ear disability 
with service.  Here, while the evidence of record shows that 
the veteran has a right ear hearing disability, there is 
little evidence that establishes a nexus, or link, between 
the disability and the veteran's service.  

In October 2000, P.G.V.D noted that the potential etiologies 
for the veteran's hearing loss included endolymphatic 
hydrops, autoimmune inner ear disease, systemic disease, or 
retrocochlear pathology, such as an acoustic neuroma.  It was 
noted in January 2001, that, in light of the veteran's family 
history, a sex-linked dominant type hearing loss versus an 
autosomal dominant hearing loss was suspected.  In March 
2007, based on the service records, L.M opined that it does 
not appear that acoustic trauma was experienced in service.  
In March 2008, the VA examiner opined that there was no 
evidence of hearing loss which was precipitated by active 
service.  

The Board has considered the statements made by the veteran 
linking his right ear hearing loss disability to in-service 
noise exposure from working with aircrafts.  The Board is 
aware that the ability to perceive sound come to a layman 
through his senses.  See Layno, supra.  The veteran has 
reported that his hearing loss started during service and 
that it continued.  However, the veteran separated from 
service in 1974 and the record shows the first notation of 
right ear hearing loss in 1993.  There is a remarkable lack 
of corrobative evidence within decades of separation from 
service.  Although symptoms, not treatment, are the essence 
of any evidence of continuity of symptomatology, in a merits 
context the lack of evidence of treatment may bear on the 
credibility of the evidence of continuity.  See Savage v. 
Gober, 10 Vet. App. 488 (1997).  Here, we find that an 
assertion of chronicity and/or continuity is less reliable 
than the silence of the record within two decades of 
separation from service and normal separation findings.  In 
this case, such assertions are not credible.  The Board is 
not holding that corroboration is required.  Rather, we find 
his assertions to be less credible than the normal 
contemporaneous records.  The July 1974 service examination 
disproves the existence of right hearing loss disability or 
even abnormal auditory acuity.  See Hensly, supra.  Although 
there was abnormality at 3000 Hz in October 1973, such 
finding was not confirmed in July 1974 and examiners have 
determined that there is no relationship between current 
hearing loss disability and service.  

Although the veteran asserts that his right ear hearing loss 
is attributable to service, the Board finds that there is no 
persuasive evidence showing that the claimed right ear 
hearing loss disability is attributable to service.  As set 
forth above, the more probative evidence shows that the 
veteran's current right ear hearing loss disability was not 
manifest during service or for many years thereafter.  
Accordingly, service connection is denied.  The preponderance 
of the evidence is against the claim for service connection 
for right ear hearing loss disability.  Because there is no 
approximate balance of positive and negative evidence, the 
rule affording the veteran the benefit of the doubt does not 
apply.  38 U.S.C.A. § 5107(b) (West 2002).  See Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).  See also 38 C.F.R. 
§ 3.102 (2007).  

Entitlement to service connection for leftt ear hearing loss

Having reviewed the record, the Board has concluded that the 
preponderance of the evidence weighs against a grant of 
service connection for left ear hearing loss disability.  The 
evidence indicates that the veteran has a left ear hearing 
loss disability.  The veteran's service medical records show 
that a left ear hearing loss disability was shown at the time 
he underwent an AOC examination in January 1969.  The 
veteran's audiological examination showed pure thresholds at 
3000 Hz was 40.  On his March and April 1970 recruiting 
examinations, the veteran showed left ear hearing loss 
disability in accordance with VA regulations.  Thus, the 
record includes competent evidence which clearly and 
unmistakably shows that left ear hearing loss disability pre-
existed the period of active service, and the presumption of 
soundness is not applicable.  

As left ear hearing loss has been shown to have existed prior 
to the veteran's induction into active duty, the Board must 
next address whether this disability increased in severity or 
was aggravated during the period of active service.  As 
noted, a pre-existing injury or disease will be considered to 
have been aggravated by active military, naval, or air 
service, where there is an increase in disability during such 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the disease. 
38 U.S.C. § 1153; see also 38 C.F.R. § 3.306(a) (2007).  

On the authorized audiological evaluation in January 1969, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
20
10
5
40
25

On the authorized audiological evaluation conducted at 
separation in July 1974, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
10
5
0
35
5

The February 2008 VA examiner opined that there was no 
evidence of hearing loss which was precipitated by active 
service and that currently the veteran does have a severe 
hearing loss which suggests a familial origin.  In the March 
2008 addendum, the examiner noted that there was no hearing 
loss aggravation and that if anything the frequencies showed 
better hearing than the entry audiogram at 3000 Hz.  The 
examiner noted that there was no superimposed hearing loss.  
The examiner opined that it is not likely as not that the 
current hearing loss is related to acoustic trauma.  

Although the veteran's private physician, L.M has issued many 
statements regarding the veteran's hearing loss, L.M. has 
opined that the hearing loss noted at the veteran's 
separation from service was an atypical configuration; and 
that this, coupled with his family history, cast doubt on the 
probability that his hearing loss was related to his military 
service.  In March 2007, L.M noted that the evidence revealed 
the veteran had slight hearing loss in the left ear pre-
existing service.  L.M opined that based on service records, 
it does not appear that acoustic trauma was experienced in 
service.  

The presumption of aggravation is applicable only if the pre-
service disability underwent an increase in severity during 
service.  Hunt v. Derwinski, 1 Vet .App. 292, 296 (1991); see 
also Browder v. Brown, 5 Vet. App. 268, 271 (1993).  The 
determination of whether a preexisting disability was 
aggravated by service is a question of fact.  Doran v. Brown, 
6 Vet App. 283, 286 (1994).  When comparing the pre-induction 
examination of January 1969 and the separation examination of 
July 1974, an improvement in hearing is shown at all 
thresholds.  Moreover, the VA examiner opined that there was 
no hearing loss aggravation and that if anything the 
frequencies showed better hearing than the entry audiogram at 
3000 Hz.  The Board also notes L.M. opined that it does not 
appear that acoustic trauma was experienced in service.  The 
evidence establishes that there was no increase in severity.  
We conclude that the pre-service hearing loss disability was 
not aggravated during service.  


ORDER

Service connection for right ear hearing loss disability is 
denied.  

Service connection for left ear hearing loss disability is 
denied.  


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


